Cardona, P. J.
Appeals from two decisions of the Workers’ Compensation Board, filed August 19, 1991 and November 9, 1992, which ruled that claimant’s claim for workers’ compensation benefits was timely filed.
Initially, claimant’s failure to give timely written notice was *872properly excused because the employer had actual notice of claimant’s injury at the time it occurred (see, Workers’ Compensation Law § 18). In addition, the record in this case provides substantial evidence for the decision of the Workers’ Compensation Board that the two-year Statute of Limitations of Workers’ Compensation Law § 28 did not bar claimant’s claim filed on March 10, 1987. The proof established that claimant sustained an injury to her back arising out of and in the course of employment by pushing a file cabinet drawer on October 15, 1985.
White, Casey, Weiss and Peters, JJ., concur. Ordered that the decisions are affirmed, without costs.